IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LEON BRUNSON, JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1323

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 8, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Leon Brunson, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.